DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 7/14/21.
Claims 6-7 and 14-15 have been canceled.
Claims 1, 9, 17 and 23-24 have been amended.
Claims 1-5, 8-13 and 16-24 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
                                                                                                                                                                                                       

Response to Arguments
The rejection of claims 1-5, 8-13 and 16-24 under 35 U.S.C. § 112(b) has been withdrawn as the claims have been amended to correct the indefiniteness issue.
Applicant's arguments filed on 7/14/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 9-11 of the Remarks that Porter in view of Suarez does not teach or suggest “instantiating an enclave with a nested identity at a software interface to an enclave platform, wherein the nested identity includes a plurality of identity types, each identity type associated with a respective plurality of possible enclave instantiations that share a common identity value, which enables the plurality of possible enclave instantiations to be used interchangeably, as a result of being associated with the respective identity type, each plurality of possible enclave instantiations including the instantiated enclave”.
In response to the above argument, Examiner respectfully disagrees.  Porter does teach the disputed limitation, instantiating an enclave with a nested identity at a software interface to an enclave platform (Porter: paragraphs 0021, 0023, 0027, 0030, 0060 and 0069, “An enclave pod is an isolated and secure execution environment”... “enclave pod employs a hierarchical model of trust between enclaves”… “FIG. 1 is a system diagram of an enclave pod 100. The enclave pod 100 is a manifest-based hierarchical aggregation of enclaves that define a system.”// Examiner broadly interprets the created enclave pod as the instantiated enclave in the claims), wherein the nested identity includes a plurality of identity types (Porter: paragraphs 0032-0033 and 0037-0038, “The manifest describes the enclave pod. The manifest lists the various roles in the pod, and the identities of the enclaves corresponding to each role.”// Notes: The manifest is mapped to the nested identity; the identity types are mapped to the identities and roles of the enclaves), each identity type associated with a respective plurality of possible enclave instantiations that share a common identity value (Porter: see figure 2; and paragraphs 0049 and 0051, “Each component enclave 120 does this by mixing its own sealing key with a role-and-manifest-specific key provided by the root enclave 110. The role-and-manifest-specific key is generated by mixing root enclave's 110 sealing key with the role and the manifest identity”… “Each of the enclaves ensures that the peer's ECDH key is certified by the same ECDSA key”// Notes: The role as the identity type is used to share the relationship between enclaves.  The enclaves are shared the same ECDSA key which is the common identity value), which enables the plurality of possible enclave instantiations to be used interchangeably, as a result of being associated with the respective identity type (Porter: paragraphs 0024 and 0087-0088, “In certain circumstances, multitasking and parallel processing may be advantageous”), each plurality of possible enclave instantiations including the instantiated enclave (Porter: paragraphs 0036 and 0060, “The enclaves 110 and 120 can be instantiated by any appropriate enclave instantiation process. Once the pod of enclaves is established, the root enclave 110 can communicate with a remote verifier/secret provisioner 130 to obtain the secrets, 
Applicant’s arguments with respect to claim(s) 1-5, 8-13 and 16-24 have been considered but are moot.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12, 16-20 and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Porter et al. (US 20180137299, used Provisional Application date, 11/14/2016) (hereinafter Porter).
Regarding claim 1, Porter discloses an enclave platform method, comprising: instantiating an enclave with a nested identity at a software interface to an enclave platform (Porter: see figures 1 and 3; and paragraphs 0021, 0023, 0027, 0030, 0060 and 0069, “An enclave pod is an isolated and secure execution environment”... “enclave pod employs a hierarchical model of trust between enclaves”… “FIG. 1 is a system diagram of an enclave pod 100. The enclave pod 100 is a manifest-based hierarchical aggregation of enclaves that define a system.”// Examiner broadly interprets the created enclave pod as the instantiated enclave in the claims
    PNG
    media_image1.png
    450
    563
    media_image1.png
    Greyscale
), wherein the nested identity includes a plurality of identity types (Porter: paragraphs 0032-0033 and 0037-0038, “The manifest describes the enclave pod. The manifest lists the various roles in the pod, and the identities of the enclaves corresponding to each role.”// Notes: The manifest is mapped to the nested identity; the identity types are mapped to the identities and roles of the enclaves), each identity type associated with a respective plurality of possible enclave instantiations that share a common identity value (Porter: see figure 2; and paragraphs 0049 and 0051, “Each component enclave 120 does this by mixing its own sealing key with a role-and-manifest-specific key provided by the root enclave 110. The role-and-manifest-specific key is generated by mixing root enclave's 110 sealing key with the role and the manifest identity”… “Each of the enclaves ensures that the peer's ECDH key is certified by the which enables the plurality of possible enclave instantiations to be used interchangeably, as a result of being associated with the respective identity type (Porter: paragraphs 0024 and 0087-0088, “In certain circumstances, multitasking and parallel processing may be advantageous”), each plurality of possible enclave instantiations including the instantiated enclave (Porter: paragraphs 0036 and 0060, “The enclaves 110 and 120 can be instantiated by any appropriate enclave instantiation process. Once the pod of enclaves is established, the root enclave 110 can communicate with a remote verifier/secret provisioner 130 to obtain the secrets, e.g., binaries and data, for provisioning”); and performing an operation related to the instantiated enclave using the nested identity based on an identity type from the plural of identity types (Porter: paragraphs 0027, 0032, 0046-0047, 0057, 0059 and 0062, “each new enclave in a pod is instantiated, it has to attest its' origin and state to existing members of the pod based on the enclave's attestation flows.”… “The pod enclave architecture allows an enclave to prove its identity to a local or a remote verifier, obtain/generate secrets, and seal those secrets to its own identity. The enclave pod extends basic enclave attestation and sealing infrastructure to support system-level attestation and sealing. The hierarchal enclave pod is described with reference to FIGS. 1 and 2 below.”).
Regarding claim 9, claim 9 discloses a system claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.
Regarding claim 17, claim 17 discloses a medium claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 17 and rejected for the same reasons
Regarding claims 2, 10 and 18, Porter as modified discloses wherein the plurality of identity types are nested such that a lower level identity type corresponds to a subset of the possible enclave instantiations that a higher level identity type corresponds to (Porter: paragraphs 0027, 0030, 0036 and 0051, “The hierarchal enclave pod is described with reference to FIGS. 1 and 2 below”).
Regarding claim 3, 11 and 19, Porter as modified discloses wherein the enclave is identified by receiving the nested identity as an input parameter to the software interface (Porter: paragraphs 0027, 0030, 0032-0033 and 0068, “The enclave pod 100 is a manifest-based hierarchical aggregation of enclaves that define a system. The enclave pod 100 seals secrets (i.e., sensitive code, sensitive binaries, sensitive data, or any other data, instructions, code or information that a party deems sensitive or does not desire to disclose publicly) to a system description as well as an individual enclave identity. In operation, a secret is only accessible to an enclave in the enclave pod 100 if the enclave is a part of an enclave pod 100 and built according to a manifest, and only if the identified enclave in the enclave pod 100 is designated to have access to the secret”).
Regarding claim 4, 12 and 20, Porter as modified discloses wherein the enclave is identified by returning the nested identity as an output parameter from the software interface (Porter: paragraphs 0030, 0032-0033 and 0068, “The enclave pod 100 is a manifest-based hierarchical aggregation of enclaves that define a system. The 
Regarding claims 8 and 16, Porter as modified discloses wherein the operation related to the instantiated enclave includes at least one of: an attestation operation, a data sealing operation, a monotonic counter, or a trusted time measurement (Porter: paragraphs 0027, 0056-0057 and 0062-0063, “The enclave pod extends basic enclave attestation and sealing infrastructure to support system -level attestation and sealing. The hierarchal enclave pod is described with reference to FIGS. 1 and 2 below”).
Regarding claims 23-24, Porter as modified discloses wherein each identity type has identification data that is usable to identify the respective plurality of possible enclave instantiations with which the identity type is associated (Porter: paragraphs 0009 and 0032, “The manifest 112 describes the enclave pod 100. The manifest 112 lists the various roles in the pod 100, and the identities of the enclaves 120 corresponding to each role.”); and wherein identification data that is usable to identify enclaves for lower level identity types include identification data that is usable to identify enclave instances in higher level identity types (Porter: paragraphs 0024, 0026 and 0031-0032, “An enclave pod divides computationally .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Nedeltchev et al. (US 20180212996) (hereinafter Nedeltchev).
Regarding claims 5 and 13, Porter does not explicitly disclose the following limitation which is disclosed by Nedeltchev, wherein an identity type is one of: an enclave author identifier; an enclave family identifier; an enclave image identifier; an enclave instance hash identifier; or an enclave exact hash identifier (Nedeltchev: paragraphs 0027-0028 and 0051-0053, “device 200 to segment entities in the network into enclaves to which different security policies are applied” … “sample labels indicative of the characteristics of the various entities that are to be assigned to the security enclaves (e.g., a set of labels for an entity to be quarantined, a set of labels 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Chhabra et al. (US 20150193224) (hereinafter Chhabra).
Regarding claims 21 and 22, Porter does not explicitly disclose the following limitation which is disclosed by Chhabra, wherein the nested identity is usable to identify first and second versions of a same enclave (Chhabra: paragraphs 0174-0177, “The hardware checks the signature on the certificate, using the public key contained within, and then it compares the value of the measured MRENCLAVE against the signed version. If these checks pass, a hash of the public key of the Sealing Authority is stored in the MRSIGNER register. Multiple enclaves are signed by the same Sealing Authority would all have the same MRSIGNER value. The value of Sealing wherein the first version is different from the second version (Chhabra: paragraphs 0177 and 0199-0201, “The value of Sealing Identity can be used for sealing data in a way that enclaves from the same Sealing Authority (e.g., different versions of the same enclave) can share and migrate their sealed data” … “Sealing to the enclave's Sealing Identity produces a key that is available to some other enclaves signed by the same Sealing Authority. This can be used to allow newer enclaves to access data stored by previous versions. Only a subsequent instantiation of an enclave, executing EGETKEY with the same policy specification”).  Porter and Chhabra are analogous art because they are from the same field of endeavor, data processing.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Porter and Chhabra before him or her, to modify the system of Porter to include the different versions of the same enclave of Chhabra.  The suggestion/motivation for doing so would have been to prevent the attacks from compromising any part of the computer system (Chhabra: paragraph 0001).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, e.g., 
Wang (US 20170262306) discloses Nested virtualization allows a root VMM to support guest VMMs. For example, hardware resources are virtualized to enable a root-mode VMM to 
Goldschlag (US 20170026413) discloses the present invention that provides nested compartments, i.e., where a second compartment is instantiated within the operating footprint of a first (outer, containing) compartment, and which second compartment is at least partly controlled by the policy of the outer, containing, compartment. Containing and nested compartments may be controlled (i.e., have their policy specified) by the same or by different entities. Such embodiments can be implemented by those having ordinary skill in the art..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TRANG T DOAN/Primary Examiner, Art Unit 2431